DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Becker et al. (US 20130039552 A1, hereinafter “Becker”) 
Skinner et al. (US 20080118131 A1, hereinafter “Skinner”) 
Mandelis et al. (US 20100227296 A1, hereinafter “Mandelis”)
Wang et la. (US 20030212327 A1, hereinafter “Wang”)
Minami et al. (US 20200020434 A1, hereinafter “Minami”)
Laserson (US 20190340763 A1, hereinafter “Laserson”)

Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive. 
Applicant Arguments/Remarks: applicant argues that Becker and Skinner are cited for Claim 1. However, with due respect, these references merely determine the priority among a plurality of images, rather than the priority among multiple types of lesions detected in a single medical image as recited in Claim 1.
Examiner’s Response: Examiner disagrees with applicant assertion above that the combination of the cited references does not teach or suggest all of applicant invention as claimed. Becker in paragraph [0012] clearly teaches medical diagnostic images comprises using a computer system to retrieve one or more images from an image database or an imaging device (e.g., imaging modality), the one or more images defining a set of images (Becker [0012]). Therefore, Becker teaches the system is configured to determine at least one image for analysis. In other words, it could be just one image. Even when a set of images is considered one image representing the set of images can be used. Furthermore, skinner also teaches listing the priority view of region of interest in one image (Skinner [0031], fig. 5). And optimal view based on optimal viewing angle of each region is used for each corresponding viewport and that the optimal viewing is based on a maximum height or peak of the plaque deposit 170, which is a point of greatest displacement of the plaque with respect to the vessel wall (Skinner [0036]-[0037], fig. 5 elements 142, 144, 146, 148).  Therefore, claim 1 is not allowable over the cited prior arts.
Claims 15, 18 and 19 contains similar limitation as claim 1 and are therefore not allowable for the same reason given above.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 recites in part “generates display information of the lesion-detected regions such that the lesion-detected regions are sequentially superimposed on the single medical image in descending order of the determined priority degrees”. A thorough review of applicant original disclosure fail to reveal applicant invention as claimed. applicant cited paragraph [0048] and paragraph [0051]. However, those paragraphs do not teach or suggest the superposition of the lesions is done in descending order. At best teaches it teaches that the lesions are being superposed as the lesion are being discovered and determined to be a new lesion such that attention is brought to the new lesion. appropriate explanation and/or corrections are respectfully requested.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 20130039552 A1, hereinafter “Becker”) in view of Skinner et al. (US 20080118131 A1, hereinafter “Skinner”) and in view of Wang et la. (US 20030212327 A1, hereinafter “Wang”).
Regarding claims 1 and 17:
Becker teaches a medical information processing apparatus comprising a hardware processor (Becker abstract [0002]-[0005], [0011]-[0013], figs. 1, 2 and 11, where Becker teaches system and method for analyzing, prioritizing, visualizing and reporting medical images) that: 
determines, based on a predetermined condition, priority degrees of lesion-detected regions of multiple types of lesions detected in a single medical image showing a single subject site (Becker [0009], [0014], [0029], [0032], [0041] where Becker discloses determining priority of detected medical condition in an image region based on predetermine condition); and
makes display forms of the lesion-detected regions detected in the single medical image differ according to the determined priority degrees (Becker [0006], [0029], [0032], [0041], [0055]-[0057], figs. 1, 2, 7 and 11, where Becker teaches display the image of the detected medical condition of detection region base on order of priority).
Becker fails to explicitly teach listing the lesions such that they differ based on priority degree. However, Becker teaches prioritizing medical images based on the severity of medical findings and then create a text document that lists the medical findings in the analyzed medical images and that anomalies in a particular region can be flagged in that if multiple regions in a medical image contain different anomalies then multiple text or representation classifying each region based on the severity of the finding are used. Furthermore, Skinner teaches ranking images of region of interest based on at least the vulnerability score determined at 104. The ROIs may be ranked from most vulnerable, the lesion and/or ROI which presents the highest potential risk to the patient 22, to the least vulnerable in a single image. Within a single CT dataset, there may be many detected ROIs which previously provided an overwhelming amount of data for the user to analyze. By ranking the ROIs, the user can review the most vulnerable lesions first rather than searching for the most vulnerable lesions and manually ranking the lesions. All of the ROIs within a sub-group may be assigned the same number and/or a display color or other indicator to indicate level of vulnerability (Skinner [0006], [0027], figs. 3 and 5).
Therefore, taking the teachings of Becker and Skinner as a whole, it would have been obvious to one of ordinary skill in the art the time of the effective filing date of the application to detect possible location of lesions and the severity or the lesions in images and prioritize and display the image based on the type, location, and/or the severity of the lesion such that more relevant information is presented first to allow faster diagnostics.
Becker in view of Skimmer fails to explicitly teach wherein the lesion-detected regions are superimposed on the single medical image in the display form.
However, Wang teaches a method and system for displaying ultrasound for breast cancer screening wherein suspicious lesions are superimposed on a thick-slice image showing a single subject site. The lesions are  displayed in such a way to convey the which one is the higher suspicious lesion down to the lower suspicious lesion (Wang [0102], figs. 15 and 16).
Therefore, taking the teachings of Becker, Skinner and Wang as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to superimpose the lesions in to one single image in order to facilitate and direct user to check particular location first and to verify the finding of the image data processing with regard to different lesions and different type of lesions. Thereby increase accuracy and/or efficiency of the detection process. 
Regarding claim 2:
Becker in view of Skinner and in view of Wang teaches wherein the hardware processor determines the priority degrees of the lesion-detected regions based on whether the lesion-detected regions are each a lesion-detected region of a lesion of a type specified by a user (Skinner [0022], [0034], and [0040]).
Regarding claim 3:
Becker in view of Skinner and in view of Wang teaches wherein the hardware processor determines the priority degrees of the lesion-detected regions based on whether the lesion-detected regions are each in an area specified by a user (Becker [0068], [0074], Skinner [0022], [0034], and [0040]).
Regarding claim 4:
Becker in view of Skinner and in view of Wang teaches wherein the hardware processor determines the priority degrees of the lesion-detected regions based on aspects of the lesion-detected regions (Becker [0029], [0043], [0066]-[0067], Skinner [0006], [0026]-[0027], [0033], [0040], claim 1, figs. 3 and 5).
Regarding claim 5:
Becker in view of Skinner and in view of Wang teaches wherein the hardware processor determines the priority degrees of the lesion-detected regions based on sizes of the lesion-detected regions (Skinner [0003], [0006], [0025], [0026]-[0027], [0033], [0040], claim 1, figs. 3 and 5).
Regarding claim 6:
Becker in view of Skinner and in view of Wang teaches wherein the hardware processor determines the priority degrees of the lesion-detected regions based on gradients of certainty degrees of the lesions in the lesion-detected regions (Becker [0029], [0043], [0066]-[0067], Skinner [0006],[0026]-[0027],  [0033], [0040], claim 1, figs. 3 and 5).
Regarding claim 7:
Becker in view of Skinner and in view of Wang teaches wherein the hardware processor determines the priority degrees of the lesion-detected regions based on whether positions of the lesion- detected regions and/or the types of the lesions each match a position and/or a type of a lesion previously detected from a subject of the single medical image (Becker [0042]-[0043]; Skinner [0006], [0026]-[0027], [0033], [0040]).
Regarding claim 8:
Becker in view of Skinner and in view of Wang teaches wherein the hardware processor determines the priority degrees of the lesion-detected regions based on statistical information on the multiple types of the lesions (Becker [0042]-[0043]; Skinner [0006],[0026]-[0027], [0033], [0040]).
Regarding claim 11:
Becker in view of Skinner and in view of Wang teaches wherein the hardware processor determines the priority degrees of the lesion-detected regions based on whether the lesion-detected regions are each in a predetermined specific region (Becker [0029], [0043], [0066]-[0067], Skinner [0006], [0026]-[0027], [0033]-[0034], [0040], claim 1, figs. 3 and 5).
Regarding claim 12:
Becker in view of Skinner and in view of Wang teaches wherein the hardware processor generates display information of the lesion-detected regions such that sizes of character information on the lesion-detected regions differ according to the determined priority degrees (Becker [0029], [0043], [0066]-[0067], Skinner [0006], [0026]-[0027], [0032]-[0034], [0040], claim 1, figs. 3 and 5).
Regarding claim 13:
Becker in view of Skinner and in view of Wang teaches wherein the hardware processor generates display information of the lesion-detected regions such that, among the lesion-detected regions, a lesion-detected region the determined priority degree of which is equal to or higher than a preset reference is displayed and a lesion-detected region the determined priority degree of which is lower than the preset reference is hidden. (Becker [0029], [0043], [0066]-[0067], Skinner [0006], [0026]-[0027], [0033], [0040], claim 1, figs. 3 and 5; once the determination of the priority is determined the displaying can be done in many ways base on the user desired by one of ordinary skill in the art without undue burden since the prior arts already teaches different way the data can be represented and displayed).
Regarding claim 14:
Becker in view of Skinner and in view of Wang teaches wherein the hardware processor generates display information of the lesion-detected regions such that the lesion-detected regions the determined priority degrees of which are higher are displayed more forward (Becker [0029], [0043], [0066]-[0067], Skinner [0006], [0026]-[0027],  [0033], [0040], claim 1, figs. 3 and 5, once the determination of the priority is determined the displaying can be done in many ways base on the user desired by one of ordinary skill in the art without undue burden since the prior arts already teaches different way the data can be represented and displayed).
Regarding claim 15:
Becker in view of Skinner and in view of Wang teaches wherein the hardware processor generates display information of the lesion-detected regions such that the lesion-detected regions are sequentially superimposed on the single medical image in descending order of the determined priority degrees (Becker [0029], [0043], [0066]-[0067], Skinner [0006], [0026]-[0027],  [0033], [0040], claim 1, figs. 3 and 5, once the determination of the priority is determined the displaying can be done in many ways base on the user desired by one of ordinary skill in the art without undue burden since the prior arts already teaches different way the data can be represented and displayed).
Regarding claim 16:
Becker in view of Skinner and in view of Wang teaches further comprising an operation unit for a user to specify the condition based on which the priority degrees are determined (Becker [0029], [0043], [0066]-[0067], Skinner [0006], [0026]-[0027],  [0033], [0040], claim 1, figs. 3 and 5, once the determination of the priority is determined the displaying can be done in many ways base on the user desired by one of ordinary skill in the art without undue burden since the prior arts already teaches different way the data can be represented and displayed).
Claims 9- 10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 20130039552 A1, hereinafter “Becker”) in view of Skinner et al. (US 20080118131 A1, hereinafter “Skinner”), in view of Wang et la. (US 20030212327 A1, hereinafter “Wang”) and in view of Mandelis et al. (US 20100227296 A1, hereinafter “Mandelis”).
Regarding claim 9:
Becker in view of Skinner and in view of Wang teaches all the limitation of this claim except wherein the hardware processor determines the priority degrees of the lesion-detected regions based on incidence rates of the lesions in the lesion-detected regions obtained from the statistical information on the multiple types of the lesions.
However, Mandelis teaches a medical analysis and diagnostic method wherein lesions are ranked based on type of lesions, patient age and incidence rate of the lesions in other words risk factor (Mandelis [0065], [0085], [0088]-[0089], [0091], tables 2 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to rank or determine the priority degrees or a lesion detection regions based on incident rated such as number of skin cancer or prostate cancer, oral cancel within a demographic group, age group and/or sex group that is known to be at risk of a certain diseases such that special attention can be directed to those image regions or these particular group, in order to increases accuracy of the detection of the lesion.
Regarding claim 10:
Becker in view of Skinner, in view of Wang and in view of Mandelis teaches wherein the hardware processor determines the priority degrees of the lesion-detected regions based on incidence rates of the lesions in the lesion-detected regions for an age and/or a sex of a subject of the single medical image obtained from the statistical information on the multiple types of the lesions (Mandelis [0065], [0085], [0088]-[0089], [0091]).
Regarding claim 18:
Becker in view of Skinner, in view of Wang and in view of Mandelis teaches wherein the multiple types of the lesions are displayed in the single medical image in the display forms (Becker [0029], [0043], [0066]-[0067], Skinner [0006], [0026]-[0027],  [0033], [0040], claim 1, figs. 3 and 5
Regarding claim 19:
Becker in view of Skinner, in view of Wang and in view of Mandelis teaches wherein the hardware processor generates another display information of the lesion-detected regions such that the lesion-detected regions are displayed simultaneously in the single medical image (Becker [0029], [0043], [0066]-[0067], Skinner [0006], [0026]-[0027],  [0033], [0040], claim 1, figs. 3 and 5).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 20130039552 A1, hereinafter “Becker”) in view of Skinner et al. (US 20080118131 A1, hereinafter “Skinner”), in view of Wang et la. (US 20030212327 A1, hereinafter “Wang”) and in view of Minami et al. (US 20200020434 A1, hereinafter “Minami”).

Regarding claim 20:
Becker in view of Skinner and in view of Wang teaches the lesion-detected regions in the single medical image are displayed based on an obtained detection result information. (Becker [0029], [0043], [0066]-[0067], Skinner [0006], [0026]-[0027],  [0033], [0040], claim 1, figs. 3 and 5; Wang [0102], figs. 15 and 16).
The combination fails to teach  wherein the multiple types of the lesions are detected in the single medical image at a time by machine learning including deep learning.
However, Huang teaches an automated analysis of OCT Retinal scan where image collected and displayed wherein the image displays a plurality of cross-sectional retinal layers of the retina. calculating a patient reflectivity profile for the designated retinal layer and using the reflectivity profile to identify potential retinal locations of the designated retinal layer across the entire image and applying one or more machine learning algorithms to analyze the patient reflectivity profile in relation to the plurality of OCT datasets from normal and diseased retinas to generate one or more algorithms a automatically segment retinal layers in an OCT image, automatically identify lesions in one or more retinal layers, and/or associate a disease with an automated segmentation or lesion identification result (Huang [0014], [0020], [0030]-[0032], fig. 1).
Therefore, taking the teachings of Becker, Skinner, Wang and Huang as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use machine learning to detect the multiple type of lesions and display the image with each detection section marked accordingly, since it is a well-known technique when applied to medical image for lesion detection provides good and predictable results and facilitates the detection process and allow for fast image analysis.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 20130039552 A1, hereinafter “Becker”) in view of Skinner et al. (US 20080118131 A1, hereinafter “Skinner”), in view of Wang et la. (US 20030212327 A1, hereinafter “Wang”) and in view of Minami et al. (US 20200020434 A1, hereinafter “Minami”) and in view of Laserson (US 20190340763 A1, hereinafter “Laserson”).

Regarding claim 21:
Becker in view of Skinner, in view of Wang and in view of Minami fails to explicitly teaches wherein the multiple types of the lesions include at least three types of lesions: chest nodule, consolidation, and pneumothorax.
However, Beck teaches the system is gear toward lesion detection in the Chest area and lesion detection may include  free pleural air (pneumothorax) or fluid (Becker [0004], [0032], [0041]). Laserson further teaches common Lesion in the chest area includes Nodule, Consolidation and Pneumothorax and using neural network to detect classify and display those chest lesions (Laserson [0007]-[0008], [0017], [0020], [0115]).
Therefore, taking the teachings of Becker, Skinner, Wang, Minami and Laserson as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application for the detection of lesions in the image to includes lesion such as Nodule, Consolidation and pneumothorax, since those lesions are very common when it comes to lesion in the Chest area so including them would make the system more usable in the most common cases.
Regarding claim 22:
Becker in view of Skinner, in view of Wang, in view of Minami and in view of Laserson teaches wherein a heat map is superimposed and displayed on the single medical image, and an each certainty degree of the multiple types of the lesions is displayed at a corner ((Becker [0068], [0074]; Skinner [0022], [0034], and [0040]; Laserson [0020], [0118], [0178]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        July 12, 2022